DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 7, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 5,121,515) in view of Heidtmann et al. (US 2016/0135624), hereinafter referred to as Heidtmann.
Regarding Claim 1: Hudson discloses a cushion (pillow of Hudson) comprising: a [polyurethane foam] first sleeve having a first surface and a second surface (see first and second surfaces of panels in Fig. 3 of Hudson), wherein one of said first surface or said second surface is a substantially smooth surface (inner surfaces of panels forming the pillow of Fig. 3 of Hudson) and the other of said first and second surfaces comprises a plurality of convolute shapes (outer surfaces of panels forming the pillow of Fig. 3 of Hudson); a cavity defined by a closed perimeter of said first sleeve (pouch described in Col. 2, lines 41-51 of Hudson as applied to the embodiment of Fig. 3); a plurality of pieces of [polyurethane foam] chipped foam disposed within said cavity.  
Hudson teaches that the sleeve is formed of polyurethane foam and that the chips filling the cavity are polyurethane foam but does not explicitly disclose visco-elastic foam. 
However, Heidtmann teaches forming a pillow with a sleeve formed of first and second layers of viscoelastic polyurethane foam (see at least paragraph [0015] of Heidtmann which discloses layers 18 made of viscoelastic foam) and filled with shredded viscoelastic foam (see at least paragraph [0022] of Heidtmann).
One having skill in the art before the effective filing date would have found it obvious to utilize viscoelastic foam in Hudson’s pillow since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Regarding Claim 2: Hudson in view of Heidtmann make obvious the cushion of Claim 1, wherein said cushion is a pillow (see pillows of Hudson and Heidtmann). 
Regarding Claim 7: Hudson in view of Heidtmann make obvious the cushion of Claim 2 wherein one of said first and second surfaces is an outer surface of said first sleeve that comprises said plurality of convolute shapes and the other of said first and second surfaces is said inner surface having said smooth surface (see at least Fig. 3 of Hudson).  
Regarding Claim 8: Hudson in view of Heidtmann make obvious the cushion of claim 7 wherein said visco-elastic chipped foam is disposed directly in said cavity (see at least Col. 3, lines 57-61 of Hudson which teaches blowing the chipped foam into the cavity of the pillow).   
Regarding Claim 11 Hudson in view of Heidtmann make obvious the cushion of Claim 2, said first sleeve defined by one or more pieces of visco-elastic foam (see layers 12 and 14 of Hudson).  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 5,121,515) in view of Heidtmann et al. (US 2016/0135624), hereinafter referred to as Heidtmann further in view of Rochlin (US 2014/0283303).
Regarding Claims 9 and 10: Hudson in view of Heidtmann make obvious the cushion of Claim 7 but do not make obvious further comprising a second sleeve wherein said visco-elastic chipped foam is positioned or said visco-elastic chipped foam is disposed in said cavity.  
However, Rochlin teaches filling a pillow with foam pieces provided in an inner shell (see at least paragraph [0072] and Fig. 9 of Rochlin).
One having ordinary skill in the art before the effective filing date would find it obvious to position the chips of Hudson in an inner shell for the predictable results of enabling removability of the fill for cleaning/replacing. 

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 5,121,515) in view of Heidtmann et al. (US 2016/0135624), hereinafter referred to as Heidtmann further in view of Liu (US 2011/0061166).
Regarding Claim 12: Hudson in view of Heidtmann make obvious the cushion of Claim 2, but do not disclose wherein said pillow further comprises a neck bolster.  
However, Liu teaches a stuffed pillow comprising a neck support portion (22 of Liu). 
One having ordinary skill in the art before the effective filing date would have found it obvious to include a neck support portion as taught by Liu for the purpose of providing a natural neck support for the user (see at least paragraph [0032] of Liu).

Claim(s) 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hudson (US 5,121,515) in view of Heidtmann et al. (US 2016/0135624), hereinafter referred to as Heidtmann further in view of Martin (US 2005/0102756).
Regarding Claim 14: Hudson discloses a cushion, comprising: a [polyurethane foam] sleeve defined by a first layer of [polyurethane foam] material and a second layer of [polyurethane foam] (see layers 12 and 14 as shown in Fig. 1A and Fig. 3 as discussed in Col. 4, lines 35-55 of Hudson); said first layer and said second layer being joined about a periphery (see at least Col. 3, lines 41-51 which describes the method of joining the layers to form the sleeve of Hudson) to define a cavity (pouch described in Col. 2, lines 41-51 of Hudson as applied to the embodiment of Fig. 3); chipped foam disposed within said cavity of said sleeve (see at least Claim 1 of Hudson which discloses a container filled with a mixture of polyurethane foam chips); said first layer having an outer surface with a plurality of convolute shapes. 
Hudson does not disclose the sleeve being a visco-elastic foam or said second layer having a smooth outer surface. 
However, Heidtmann teaches forming a pillow with a sleeve formed of first and second layers of viscoelastic polyurethane foam (see at least paragraph [0015] of Heidtmann which discloses layers 18 made of viscoelastic foam) and filled with shredded viscoelastic foam (see at least paragraph [0022] of Heidtmann).
One having skill in the art before the effective filing date would have found it obvious to utilize viscoelastic foam in Hudson’s pillow since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Additionally, Martin teaches a pillow having a convoluted top surface and a smooth bottom surface (see at least Fig. 3 of Martin). Martin discloses “Preferably, the bottom surface 27 is generally planar (e.g. an intermediate area that is planar with slightly tapering or curving up corner regions and slightly curving up lengthwise front and rear edges which come together to meet the contacting upper surface). This arrangement provides the option of a second, planar head contact surface supported underneath by the illustrated exposed surface with projections 21 and 22” (see paragraph [0059] of Martin).
One having ordinary skill in the art before the effective filing date would have found it obvious to utilize a non-convoluted bottom surface in forming Hudson for the purpose of providing another head contact surface that is different than the top surface as taught by Martin.
Regarding Claim 15: Hudson in view of Heidtmann and Martin make obvious the cushion of Claim 14, said first layer and said second layer being the same thickness (see at least Fig. 3 of Hudson).  
Regarding Claims 16-17: Hudson in view of Heidtmann and Martin make obvious the cushion of Claim 14. Hudson teaches ranges for the thickness of the panels (see Col. 4, lines 44-46 of Hudson) but does not explicitly disclose said first layer and said second layer being of differing thicknesses or said second layer being a larger thickness dimension than said first layer.    
However, one having ordinary skill in the art before the effective filing date would have found it obvious to vary the sizes of the first and second panels since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
Regarding Claim 18: Hudson in view of Heidtmann and Martin make obvious the cushion of Claim 14, said second layer having a smooth outer surface (see the rejection of Claim 14 above which makes it obvious to modify Hudson in view of the teachings of Martin).

Claim(s) 1, 2, and 11 (alternatively) and claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoff (US 5,231,720) in view of Heidtmann et al. (US 2016/0135624), hereinafter referred to as Heidtmann.
Regarding Claim 1: Benoff discloses a cushion (pillow 10 of Benoff) comprising: a [foam] first sleeve having a first surface and a second surface (shell 12 of Benoff in Fig. 2), wherein one of said first surface or said second surface is a substantially smooth surface (outer surfaces of panels forming the pillow of Fig. 2 of Benoff) and the other of said first and second surfaces comprises a plurality of convolute shapes (inner surfaces of panels forming the pillow of Fig. 2 of Benoff); a cavity defined by a closed perimeter of said first sleeve (cavity 26 of Benoff); a plurality of pieces of chipped foam disposed within said cavity (see at least Col. 2, lines 37-41 of Benoff which describes foam support 22 comprising foam in the shredded form).  
Benoff teaches that the sleeve is formed of foam and that the chips filling the cavity are polyurethane foam but does not explicitly disclose visco-elastic foam. 
However, Heidtmann teaches forming a pillow with a sleeve formed of first and second layers of viscoelastic polyurethane foam (see at least paragraph [0015] of Heidtmann which discloses layers 18 made of viscoelastic foam) and filled with shredded viscoelastic foam (see at least paragraph [0022] of Heidtmann).
One having skill in the art before the effective filing date would have found it obvious to utilize viscoelastic foam in Benoff’s pillow since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.
Regarding Claim 2: Benoff in view of Heidtmann make obvious the cushion of Claim 1, wherein said cushion is a pillow (see pillows of Benoff and Heidtmann). 
Regarding Claim 11 Benoff in view of Heidtmann make obvious the cushion of Claim 2,  said first sleeve defined by one or more pieces of visco-elastic foam (see Col. 1, lines 62-65 of Benoff which states “the support pillow 10 may be constructed from one or more foam sheets”).  
Regarding Claim 3: Benoff in view of Heidtmann make obvious the cushion of Claim 2 wherein one of said first and second surfaces is an outer surface of said sleeve that is said smooth surface and the other of said first and second surfaces is an inner surface of said sleeve that comprises said plurality of convolute shapes (see at least Figs. 2 and 4 of Benoff).  
Regarding Claim 4: Benoff in view of Heidtmann make obvious the cushion of Claim 3, wherein said visco-elastic chipped foam is disposed directly in said cavity (see at least Col. 2, lines 37-41 of Benoff which describes foam support 22 comprising foam in the shredded form and Heidtmann which teaches using visco-elastic foam).  

Claim(s) 5-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Benoff (US 5,231,720) in view of Heidtmann et al. (US 2016/0135624), hereinafter referred to as Heidtmann further in view of Rochlin (US 2014/0283303).
Regarding Claims 5-6: Benoff in view of Heidtmann make obvious the cushion of Claim 3 but do not make obvious further comprising a second sleeve wherein said visco-elastic chipped foam is positioned or said visco-elastic chipped foam is disposed in said cavity.  
However, Rochlin teaches filling a pillow with foam pieces provided in an inner shell (see at least paragraph [0072] and Fig. 9 of Rochlin).
One having ordinary skill in the art before the effective filing date would find it obvious to position the chips of Hudson in an inner shell for the predictable results of enabling removability of the fill for cleaning/replacing. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corodemus et al. (US 2016/0081487), hereinafter referred to as Corodemus in view of Heidtmann et al. (US 2016/0135624), hereinafter referred to as Heidtmann.
Regarding Claim 13: Corodemus discloses a cushion (see at least paragraph [0060] of Corodemus and pillow 470), comprising: a […] first sleeve having an inner surface and an outer surface, wherein one of said inner and outer surfaces is a substantially smooth surface and the other of said inner and outer surfaces comprises a plurality of convolute shapes (see flexible gel panel creating convoluted shapes on one interior surface of Corodemus); a cavity defined by a said first sleeve (see Fig. 10C and paragraph [0060] of Corodemus), said cavity having an opening to access said cavity and a closure to allow opening and closing of said first sleeve (zipper 466 of Corodemus); said […] first sleeve being reversible to position said smooth surface outwardly in one configuration to provide a first feeling and said plurality of convolute shapes outwardly in a second configuration to provide a second feeling (although not discussed it is clear based on the structure of Corodemus that inverting the pillow case 460 of Corodemus would position the gel panel on the outside of the surface of the pillow case therefore providing a different feeling to the user).
Corodemus does not explicitly disclose the pillow case of Corodemus being formed of a viscoelastic foam or a plurality of visco-elastic chipped foam pieces disposed within said cavity.  
However, Heidtmann teaches forming a pillow with a sleeve formed of first and second layers of viscoelastic polyurethane foam (see at least paragraph [0015] of Heidtmann which discloses layers 18 made of viscoelastic foam) and filled with shredded viscoelastic foam (see at least paragraph [0022] of Heidtmann).
One having skill in the art before the effective filing date would have found it obvious to utilize viscoelastic foam in Hudson’s pillow since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.B/Examiner, Art Unit 3673 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673